In State v. Bowker, 40 Idaho 74, 231 P. 706, the latest expression by this court on similar conflicting instructions, the court expressly limited its conclusion that such instructions were prejudicial to a case where the "facts are such that under one of the instructions a jury should find the defendant guilty, and under the other it could not properly do so." In the case at bar it is conceded that the jury were justified in finding the defendant *Page 724 
guilty under either instruction; in other words, that there were corroborating circumstances.
I think there has arisen an unnecessary confusion with reference to the necessity for corroborating circumstances, and the proper instruction to be given the jury in connection therewith, and the correct rule seems to be that given inReeves v. Territory, 2 Okl. Cr. 351, 101 P. 1039, where the court, construing Tway v. State, 7 Wyo. 74, 50 P. 188, relied upon by Huston, C.J., in State v. Anderson, 6 Idaho 706,59 P. 180, said as follows:
"While the court should not instruct the jury that it is necessary to corroborate the testimony of the prosecutrix in order to convict a defendant of rape, yet the want of such corroboration should be considered by the court, in connection with all the facts and circumstances of the case, either in advising the jury to acquit the defendant, or in considering a motion for a new trial."
This reasoning and conclusion has, in principle, been approved by this court in Hess v. Hess (on rehearing), 41 Idaho 364,239 P. 956.
The judgment should be affirmed.
Petition for rehearing denied.